Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 9, 2015                                                   Robert P. Young, Jr.,
                                                                                Chief Justice

                                                                      Stephen J. Markman
                                                                           Brian K. Zahra
  151145-9                                                         Bridget M. McCormack
                                                                         David F. Viviano
                                                                     Richard H. Bernstein
                                                                           Joan L. Larsen,
  MIDAMERICAN ENERGY COMPANY and                                                     Justices
  AT&T MOBILITY, LLC,
           Plaintiffs-Appellants,
  v                                            SC: 151145
                                               COA: 316902
                                               Court of Claims: 12-000005-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/
  DETROIT EDISON COMPANY and AT&T
  MOBILITY, LLC,
            Plaintiffs-Appellants,
  v                                            SC: 151146
                                               COA: 317033
                                               Court of Claims: 12-000006-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/
  DETROIT EDISON COMPANY and MICHIGAN
  BELL TELEPHONE COMPANY,
            Plaintiffs-Appellants,
  v                                            SC: 151147
                                               COA: 317034
                                               Court of Claims: 12-000007-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/
                                                                                                              2


CONSUMERS ENERGY COMPANY and AT&T
MOBILITY, LLC,
          Plaintiffs-Appellants,
v                                                                SC: 151148
                                                                 COA: 317035
                                                                 Court of Claims: 12-000008-MT
DEPARTMENT OF TREASURY,
        Defendant-Appellee.

_________________________________________/
CONSUMERS ENERGY COMPANY and
MICHIGAN BELL TELEPHONE COMPANY,
         Plaintiffs-Appellants,
v                                                                SC: 151149
                                                                 COA: 317037
                                                                 Court of Claims: 12-000009-MT
DEPARTMENT OF TREASURY,
        Defendant-Appellee.

_________________________________________/

      On order of the Court, the application for leave to appeal the December 4, 2014
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 9, 2015
       s1202
                                                                            Clerk